DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 24-32, 35-37 and 39-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to all claims: 
The claims are indefinite and could not be properly understood because it is not clear how calculating a debinding time can be done based on the length of the longest cell.
No relationship between the debinding time and the length of the longest cell is recited.
The claims could not be understood in view of the specification.
The specification merely states:
[0126] For closed-cell infilled parts such as the part 1410, a time required to debind the part can be determined by computing a length of a longest cell along an axis of symmetry of the infill structure. The time of exposure can then be scaled according to the length of the longest cell raised to a power. Example embodiments, described below, provide for such computation and scaling.
The specification also states:
[0130] By implementing the scaling analysis and modeling debinding as discharging of an RC circuit as described above, the scaling of a debind time for an infilled cell can be approximated. Applying such a solution to the tallest infill cell of a part may provide a rigorous upper bound on the time to debind the part.

However, the specification fails to describe how a length, which is a distance, has to be used to determine time.

The description provided in paragraphs [0127-129] is directed to description of Figures 14A-B and 15A-B and a comparison of the debinding with the discharge of a capacitor. 

However, none of the referenced paragraphs explains how a length, which is a distance, has to be used to determine time.






Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 24-32, 35-37 and 39-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32-35 of copending Application No. 16/221,190 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the referenced applications recite limitations of most of the method claims and medium claims of the instant application and most of the steps of the method that the controller of the apparatus claims is programmed to perform. The instant method claims are indefinite and could not be properly understood thereby it is reasonably believed that the instant claims are not patentable distinct from the claims of the referenced application. As to the apparatus and medium claims it has been held that providing an automatic means to replace a manual activity which accomplished the same result is not sufficient to patentable distinguish.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 06/29/2022 have been fully considered but they are not persuasive.
With respect to the rejection of the claims under 35 USC 112 the applicants alleged that paragraphs {0033}, [0009] and [0124-131] explain  “explain that in the case of infil patterns in a certain direction, the fastest diffusion path of debinding fluid is along the axis of the infil pattern, and thus an upper bound for debinding time can be determined by presuming diffusion of debinder along the axis of the infil pattern in the length of the longest cell.”

This is not persuasive.
The referenced paragraph [0033] merely states:
“[0033] Example embodiment enable the time to debind a part to be determined without a costly or time-consuming engineering study. In particular, the time to debind a part can be determined based on the geometry of the part, which can be derived from CAD drawings, print instructions such as toolpaths, or other information defining the part. From this geometry, example embodiments can predict the time required for a binding agent of a part to be substantially or fully removed from the part through chemical dissolution when the part is immersed in a solvent. As a result, the debind process can be terminated immediately or shortly after the part is debound, thereby minimizing the occupation time of the debinder and improving the speed of the additive manufacturing process. Further, the debind completion time can be predicted, and an indication of the completion time, as well as the current progress of the debind, can be reported to the user. Although embodiments below describe chemical debinding, in further embodiments, the time to debind a part via thermal debinding may be determined alternatively or in addition to a chemical debinding.”

The referenced paragraph is silent regarding the “longest cell”. The referenced paragraph is silent regarding how calculating a debinding time can be done based on the length of the longest cell. No relationship between the debinding time and the length of the longest cell is recited.

The referenced paragraph [0009] merely states:
[0009] Further embodiments include a method of removing binding agents from 3D-printed parts having a shell encompassing an interior honeycomb structure comprising a plurality of cells. A 3D-printed part, including a build material and a binding agent, may be provided. A time of exposure of the 3D-printed part to the solvent may be determined by a) computing a length of a longest cell along an axis of symmetry of the honeycomb structure, and b) scaling the time of exposure according to the length of the longest cell raised to a power. The 3D-printed part may then be immersed in a solvent bath that removes at least some of the binding agent from the 3D-printed part. The 3D-printed part may be removed from the solvent bath after the time of exposure.”

The referenced paragraph is silent regarding how calculating a debinding time can be done based on the length of the longest cell. No relationship between the debinding time and the length of the longest cell is recited.

The most relevant part of paragraphs [0124-131] merely states:
[0126] For closed-cell infilled parts such as the part 1410, a time required to debind the part can be determined by computing a length of a longest cell along an axis of symmetry of the infill structure. The time of exposure can then be scaled according to the length of the longest cell raised to a power. Example embodiments, described below, provide for such computation and scaling.
The specification also states:
[0130] By implementing the scaling analysis and modeling debinding as discharging of an RC circuit as described above, the scaling of a debind time for an infilled cell can be approximated. Applying such a solution to the tallest infill cell of a part may provide a rigorous upper bound on the time to debind the part.

The referenced part of the specification fails to describe how a length, which is a distance, has to be used to determine time.

Further, the description provided in paragraphs [0125], [0127-129] is directed to description of Figures 14A-B and 15A-B and a comparison of the debinding with the discharge of a capacitor. 
Further, paragraph [0131] is directed to description of Figure 16. The referenced paragraph does not explain how a length, which is a distance, has to be used to determine time.
Further, paragraph [0124] merely states that the topology of the connections between the cells determines the debinding times. The referenced paragraph does not explain how a length, which is a distance, has to be used to determine time.

None of the referenced paragraphs explains how a length, which is a distance, has to be used to determine time.

The applicants have not rebutted the double patenting rejection on the merits.
The rejection is maintained.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,033,939 and 5,059,387 are again cited to show the state of the art with respect to debiding methods and apparatuses. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711